Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                Scott S. Harris
                                                                Clerk of the Court
                                                                (202) 479-3011
                                 September 23, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Albert Verlee
              v. Texas
              No. 15-6226
              (Your No. WR-71,485-09; WR-71,485-10)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 16, 2015 and placed on the docket September 23, 2015 as No. 15-6226.




                                       Sincerely,

                                       Scott S. Harris, Clerk




                                       Erik Fossum
                                       Case Analyst




                                                                    RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                    SEP 29 2015


                                                                AbelAcosta, Clerk